DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022 has been entered.
This Office Action is responsive to the amendment filed on 15 August 2022. As directed by the amendment: Claim 17 has been amended, Claims 1-6, 18-103, 106-109, and113-116 have been cancelled, and no claims have been added. Claims 119-121, and 124 were previously withdrawn due a Restriction Requirement. Thus, Claims 17, 104, 105, 110-112, 117-118, 122, 123, and 125-126 are presently pending in this application.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 104, 105, 110-112, 117-118, 122, 123, and 125-126  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, the claim has been amended to recite both an “operating device, adapted to operate said heart contacting organ” and “operating an implantable adjustment system”. It is unclear from the claim language as to whether the “operating device” and “an implantable adjustment system” are referring to the same or different elements. Paragraphs 0629-0634 of the Application’s Publication describe both an “operating device” and an “adjustment system” which appear to refer to the same elements/components during use of the device. For purposes of examination, the Examiner will interpret both an “placing an operating device, adapted to operate said heart contacting organ” and “operating an implantable adjustment system” as referring to similar steps/elements. Appropriate correction or clarification is required. Claims 104, 105, 110-112, 117-118, 122, 123, and 125-126 are rejected for depending on Claim 17. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 17, 104-105, 110-111, 122, and 123 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shahinpoor (US Publication No. 2003/0032855, previously cited) in view of Evans et al. (US Publication No. 2003/0055410, previously cited).
Regarding Claim 17, Shahinpoor discloses a method of fixating an implantable heart help device in a human patient (Abstract), for improving the pump function of the heart of a human patient by applying an external force on the heart muscle (Abstract, Paragraph 0011), wherein said device comprises at least one heart contacting organ (fingers, 3, 4, Figs. 1-5, 8a-b), the method comprising the steps of placing said heart contacting organ onto a first portion of the ventricular area (ventricular area with force applied, Figs. 5a-b, 6a,b,d, 8a-b) of the heart of the patient (fingers, 3, 4, Figs. 1-2, 4, 5, 8a-b) in a first position, placing an operating device (base support assembly 12 connected to heart compression portion 3, 4, 1, Figs. 1, 2, 4, 5, 8a-b, Paragraph 0011-0012, 0034, 0038, Abstract), adapted to operate said heart contacting organ to periodically (processor controls force and timing, Abstract, Paragraph 0011, 0037, 0038) exert the external force to the heart contacting organ (fingers 3, 4, plate 7, contacting ventricular area of heart, Figs. 1, 2, 4, 5, 6); connecting a source of energy for powering said implantable heart help device (Paragraph 0038, 0050), postoperatively and non-invasively calibrating a position of the heart contacting organ (Paragraph 0050, 0037, 0048) by operating an implantable adjustment system (position and pressure monitoring and adjustment after implantation, Paragraph 0050, 0037, 0048, and remote programming/interrogation, Paragraph 0011), such that the heart contacting organ is moved from the first position to a second position in which the heart contacting organ is placed on a second portion of the ventricular area of the heart (different positions [e.g. 22] within heart portion in which fingers/organ [3] exerts the external force on the heart, Fig. 5a-b, 6a, adjusting the pattern of movement based on cardiac conditions, Paragraph 0050, including rotational movement which would cause a shift in position, 23, 21, Fig. 8a-b, Paragraph 0034, 0048), in which second position the heart contacting organ has a second, different pattern of movement for exerting the external force (position and pressure monitoring and adjustment, Paragraph 0050, 0037, 0048, different positions [e.g. 22] within heart portion in which fingers/organ [3] exerts the external force on the heart, Fig. 5a-b, 6a, adjusting the pattern of movement based on cardiac conditions, Paragraph 0050, including rotational movement which would cause a shift in position, 23, 21, Fig. 8a-b, Paragraph 0034, 0048), thereby changing the operation of the heart contacting organ from the first position in which the heart contacting organ can periodically exert an external force on the first portion of the ventricular area of the heart (different positions [e.g. 22] within heart portion in which fingers/organ [3] exerts the external force on the heart, Fig. 5a-b, 6a, adjusting the pattern of movement based on cardiac conditions, Paragraph 0050, including rotational movement which would cause a shift in position, 23, 21, Fig. 8a-b, Paragraph 0034, 0048) to the second position in which the the heart contacting organ can periodically exert an external force on the second portion of the ventricular area of the heart position and pressure monitoring and adjustment, Paragraph 0050, 0037, 0048, different positions [e.g. 22] within heart portion in which fingers/organ [3] exerts the external force on the heart, Fig. 5a-b, 6a, adjusting the pattern of movement based on cardiac conditions, Paragraph 0050, including rotational movement which would cause a shift in position, 23, 21, Fig. 8a-b, Paragraph 0034, 0048).  

    PNG
    media_image1.png
    540
    457
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    867
    565
    media_image2.png
    Greyscale


Although Shahinpoor discloses moving and recalibrating the heart contacting organs to exert forces on different areas of the ventricular areas of the heart (different positions [e.g. 22] within heart portion in which fingers/organ [3] exerts the external force on the heart, Fig. 5a-b, 6a, adjusting the pattern of movement based on cardiac conditions, Paragraph 0050, including rotational movement which would cause a shift in position, 23, 21, Fig. 8a-b, Paragraph 0034, 0048), Shahinpoor does not explicitly disclose that the same heart contacting organ is entirely relocated from the first position to a second position in which the heart contacting organ is placed on a second portion of the outside area of the heart, wherein the first portion of the heart and the second portion of the heart are separate/different physical locations on the outside of the heart.
However, Evans et al. teaches a method of implanting a device to apply an external force on a heart muscle of cardiac surface in a human patient (Abstract, Paragraph 0069-0073), wherein said device comprises at least one heart contacting organ (25, 25a, 76, 78, 80, 82, 632, Figs. 23-27, Paragraph 0115-0116, 0122-0124) and an operating device adapted to operate said heart contacting organ to periodically (Paragraph 0122-0126, 0129, repositioning and/or moving organs/elements Paragraph 0025-0026, 0028, 0029, 0032, 0034), and operating an adjustment system comprising controlling the implantable adjustment system from outside of the human body (34, 14, 16, 17, Fig. 1, Paragraph 0099-0101, 0104, 0109, 0111, 0122-0124), and calibrating a position of the heart contacting organ (Paragraph 0122-0126, 0129, repositioning and/or moving organs/elements Paragraph 0025-0026, 0028, 0029, 0032, 0034), wherein the same heart contacting organ is entirely relocated from the first position to a second position in which the heart contacting organ is placed on a second portion of the outside area of the heart (Paragraph 0025-0026, 0028, 0029, 0032, 0034, 0122-0124),  wherein the first portion of the heart and the second portion of the heart are separate/different physical locations on the outside of the heart (heart contacting organs/elements 25, 25a, 82, 84, 632, Figs. 23-27 are relocated throughout the procedure to different physical areas of the heart from the external adjustment system, Paragraph 0166-0167, 0069-0073, 0122-0124, 0025-0026, 0028, 0029, 0032, 0034). It would have been obvious to one having ordinary skill in the art at the time of the invention to entirely relocate the same heart contacting organ from the first position to a second position in which the heart contacting organ is placed on a second portion of the outside area of the heart, wherein the first portion of the heart and the second portion of the heart are separate/different physical locations on the outside of the heart, as taught by Evans et al., in the method disclosed by Shahinpoor, in order to reposition the heart contacting organs to alternative areas on the cardiac surface using external controls without the need to repeat the implantation procedure, such as to reduce risk and/or tissue damage, in order to correct the intended target cardiac locations for proper function of the device, or in order to target new areas in addition to the previously targeted cardiac locations, so as to further supplement cardiac function, as also taught by both Shahinpoor (Paragraph 0011-0012, 0047, 0034, 0038, Abstract) and Evans et al. (Abstract, Paragraph 0010, 0014-0017, 0025-0026). 
Regarding Claim 104, Shahinpoor discloses the method further wherein the step of placing said operating device comprises placing said operating device in the abdomen of the patient (Paragraph 0011, 0047).
Regarding Claim 105, Shahinpoor discloses the method further comprising placing a force transferring member through the thoracic diaphragm at section of the thoracic diaphragm (stem 10 transverses diaphragm, Fig. 7, Paragraph 0047) in which the pericardium is attached to the thoracic diaphragm (the pericardium is inherently attached to the thoracic diaphragm in human anatomy), such that the force transferring member can transfer force (Paragraph 0011, 0047) between the operating device placed in the abdomen of the patient (12, 44, Fig. 7) and the heart contacting organ (3, 30, Fig. 7).
Regarding Claim 110, Shahinpoor discloses the method further wherein the step of operating an implantable adjustment system comprises operating an implantable adjustment system comprising an implantable motor being an electric (Paragraph 0050, 0038) or pneumatic implantable motor (Paragraph 0011, 0044).
Regarding Claim 111, Shahinpoor discloses the method further wherein the step of operating an implantable adjustment system comprises controlling the implantable adjustment system from outside of the human body using a remote control (remote programming/interrogation, Paragraph 0011).
Regarding Claims 122 and 123, Shahinpoor discloses the method further comprising the steps of placing and connecting an implanted energy receiver or an internal source of energy (transcutaneously powered/recharged battery, 12a, Fig. 2, Paragraph 0038, 0011, Abstract) for powering the heart help device (Paragraph 0038, 0011, Abstract), and wherein the step of placing an implanted energy receiver or an internal source of energy comprises placing the implanted energy receiver or an internal source of energy in the abdomen (power source/receiver implanted in abdomen,12a/b, Fig. 2, 12, Fig. 7, Paragraph 0038, 0011, Abstract).

Claim 112 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shahinpoor in view of Evans et al., further in view of Anstadt et al. (US Publication No. 2005/0234289, previously cited)
Regarding Claim 112, Shahinpoor and Evans et al. in combination discloses all of the claimed elements as described above except further comprising verifying a position of the heart contacting organ from the outside of the human body using x-ray or ultra-sound. Anstadt et al. discloses a heart help device comprising an implantable portion to provide mechanical assistance to a heart (Abstract, Paragraph 0083-0084), wherein the  position of a heart contacting organ (Abstract, Paragraph 0083-0084) is verified from the outside of the human body using x-ray or ultra-sound (Paragraph 0176, 0251). It would have been obvious to one having ordinary skill in the art at the time of the invention to use ultrasound or x-ray to verify the position of the heart contacting organ as taught by Anstadt et al., in the system and method disclosed by Shahinpoor and Evans et al. in combination, in order to assure proper or optimal function of the device after implantation.
Claim 118, 125, and 126 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shahinpoor in view of Kleinke et al. (US Patent No. 4,583,523, previously cited).
Regarding Claims 118, 125, and 126, Shahinpoor discloses wherein the device is adapted to be fixated to a part of the human body (heart and surrounding tissue, Paragraph 0045-0046, 0011), said method comprising the steps of  cutting the skin of the human patient (endoscopic approach, Paragraph 0045-0046, 0011, 0014), dissecting an area of the part of the human body (endoscopic approach, Paragraph 0045-0046, 0011, 0014), and fixating said implantable heart help device to said part of the human body (heart and surrounding tissue, Paragraph 0045-0046, 0011). Shahinpoor and Evans et al. in combination do not disclose wherein the device is adapted to be fixated to bone, and wherein implanting the device comprises the steps of dissecting an area of the part of the human body comprising bone and fixating said implantable heart help device to said part of the human body comprising bone, wherein the bone comprises at least one rib. Kleinke et al. teaches a system and method of implanting a heart help device (Abstract), wherein the device is adapted to be fixated to bone such as at least one rib (Col. 5, Lines 5-15, Col. 7, Lines 10-20), and wherein implanting the device comprises the steps of making an incision and cutting the skin, dissecting an area of the part of the human body comprising bone such as at least one rib (Col. 5, Lines 5-15, 35-50, Col. 7, Lines 10-20, Col. 8, Lines 10-20), and fixating said implantable heart help device to said part of the human body comprising bone such as at least one rib (Col. 5, Lines 5-15, 35-50, Col. 7, Lines 10-20). It would have been obvious to one having ordinary skill in the art at the time of the invention to dissect an area of bone such as at least one rib and fixating said implantable heart help device to said bone such as at least one rib, as taught by Kleinke et al., in the system and method disclosed by Shahinpoor and Evans et al. in combination, in order to securely affix the device to the patient with less risk of the device moving out of place. 
Claim 117 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shahinpoor in view of Kleinke et al., further in view of Taylor et al. (US Publication No. 2002/0169360, previously cited).
Regarding Claim 117, Kleinke et al. further teaches wherein the device is adapted to be fixated to bone such as at least one rib (Col. 5, Lines 5-15, Col. 7, Lines 10-20) as described above. However, none of Shahinpoor, Evans et al., nor Kleinke et al. specifically disclose fixating the implantable heart help device to the sternum of the patient. However, Taylor et al. teaches a system and method of implanting a heart help device (Abstract), wherein the heart help device is fixated to the sternum of a patient during implantation (Paragraph 0066-0067). It would have been obvious to one having ordinary skill in the art at the time of the invention to fixate the heart help device to the sternum of a patient, as taught by Taylor et al., in the system and method disclosed by Shahinpoor, Evans et al., and Kleinke et al. in combination, in order to ensure that the heart help device structure is relatively stable in relation to the movement of the heart, as also taught by Taylor et al. (Paragraph 0066).

Response to Arguments
The Applicant’s arguments filed in the RCE filed 15 August 2022, with respect to the previous 35 USC 103(a) rejections of Claims 17, 104-105, 109-111, 122, and 123 with respect to the previously cited Shahinpoor and Evans et al. references have been fully considered but are not persuasive.
 The Applicant specifically argues that Shahinpoor and Evans et al. in combination does not disclose all of the elements of Claim 17 as amended, including the additional limitations regarding, “postoperatively and non-invasively calibrating a position of the heart contacting organ by operating an implantable adjustment system.” In particular, the Applicant argues that Shahinpoor fails to disclose this limitations, and specifically that Evans et al. (Page 8 of RCE):
Evans discloses a surgical system or assembly for performing cardiac surgery that includes a surgical instrument and a servo-mechanical system engaged to the surgical instrument for operating the surgical instrument. However, Evans is entirely focused on surgical instruments to be used in a surgical procedure, where the surgical instruments inters the body of the patient though incisions in the body or natural orifices. Evans does not disclose any implantable elements and is not at all concerned with surgery related to implants. The word implant does not even appear in the disclosures of Evans.


However, the Examiner maintains that previously cited Shahinpoor does disclose this limitation. Shahinpoor discloses postoperatively and non-invasively calibrating a position of the heart contacting organ (Paragraph 0050, 0037, 0048) by operating an implantable adjustment system (position and pressure monitoring and adjustment after implantation, Paragraph 0050, 0037, 0048, and remote programming/interrogation, Paragraph 0011), such that the heart contacting organ is moved from the first position to a second position in which the heart contacting organ is placed on a second portion of the ventricular area of the heart (different positions [e.g. 22] within heart portion in which fingers/organ [3] exerts the external force on the heart, Fig. 5a-b, 6a, adjusting the pattern of movement based on cardiac conditions, Paragraph 0050, including rotational movement which would cause a shift in position, 23, 21, Fig. 8a-b, Paragraph 0034, 0048). Evans et al. was only used to teach other limitations of Claim 17, particularly that the same heart contacting organ is entirely relocated from the first position to a second position in which the heart contacting organ is placed on a second portion of the outside area of the heart, wherein the first portion of the heart and the second portion of the heart are separate/different physical locations on the outside of the heart. As described above, Evans et al. teaches a method of implanting a device to apply an external force on a heart muscle of cardiac surface in a human patient (Abstract, Paragraph 0069-0073), wherein said device comprises at least one heart contacting organ (25, 25a, 76, 78, 80, 82, 632, Figs. 23-27, Paragraph 0115-0116, 0122-0124) and an operating device adapted to operate said heart contacting organ to periodically (Paragraph 0122-0126, 0129, repositioning and/or moving organs/elements Paragraph 0025-0026, 0028, 0029, 0032, 0034), and operating an adjustment system comprising controlling the implantable adjustment system from outside of the human body (34, 14, 16, 17, Fig. 1, Paragraph 0099-0101, 0104, 0109, 0111, 0122-0124), and calibrating a position of the heart contacting organ (Paragraph 0122-0126, 0129, repositioning and/or moving organs/elements Paragraph 0025-0026, 0028, 0029, 0032, 0034), wherein the same heart contacting organ is entirely relocated from the first position to a second position in which the heart contacting organ is placed on a second portion of the outside area of the heart (Paragraph 0025-0026, 0028, 0029, 0032, 0034, 0122-0124),  wherein the first portion of the heart and the second portion of the heart are separate/different physical locations on the outside of the heart (heart contacting organs/elements 25, 25a, 82, 84, 632, Figs. 23-27 are relocated throughout the procedure to different physical areas of the heart from the external adjustment system, Paragraph 0166-0167, 0069-0073, 0122-0124, 0025-0026, 0028, 0029, 0032, 0034). Therefore, the Examiner maintains that these limitations of independent Claim 17 are disclosed by Shahinpoor and Evans et al. in combination. 
Therefore, Claim 17 has been rejected under 35 USC103(a) as described in detail above, necessitated by the Applicant’s amendments to Claim 17. Furthermore, new 35 USC 112(b)/pre-AIA  second paragraph rejections have been made above necessitated by the Applicant’s amendments to Claim 17. 
It is recommended by the Examiner that additional elements be added to independent Claim 17 further including structural details differentiating “an implantable adjustment system” to distinguish the operation of the claimed invention from the Shahinpoor and Evans et al. references. For example, Paragraph 0634 of the Application Publication references Figs. 45 and 46, and describes (emphasis added), “an embodiment where a pump device 3 is placed on an adjustment system comprising a first fixating member 241, a second fixating member 185 and a third fixating member 186. The first fixating member 241 is adapter for fixation in a structure of the human body comprising bone 240. The first fixating member comprises a first trench wherein the second fixating member 185 is adapted to move. The second fixating member 185 in turn comprises a second trench wherein the third fixating member 186 is adapted to move. The third fixating member 186 comprises a piston 182 which can be raised and lowered for adjusting the pump device 1 in a third axis. The third fixating member comprises a surface 183 to which the pump device 3 can be fixated. Using said adjustment system the pump device 3 can be adjusted three dimensionally which can change the position of the force exerted on the heart H.” It is therefore recommended by the Examiner that these additional structural/positioning elements be added to independent Claim 17 in order to distinguish the claimed inventions from the prior art references. 
No additional specific arguments were made in the RCE with respect to the previous 35 USC 103(a) rejections of dependent Claims 104-105, 110-112, 117, 118, 122, 123, 125, or 126, nor with respect to the previously cited Anstadt et al., Kleinke et al., or Taylor et al. references. Therefore, Claims 17 and 104-107, 110-112, 117, 118, 122, 123, 125, and 126 are rejected as described above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
White (US Publication No. 2009/0177028) discloses a device and method to augment the pumping function of a weakened heart by means of mechanical components, positioned immediately proximate to the outer surface of the heart, comprising a mechanism to place elastic connectors alternatively under tension (stretch) then being allowed to elongate (relax) (Abstract, Paragraph 0062, 0070). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792